IN THE SUPERIOR COURT OF THE STATE OF DELAWARE



STATE OF DELAWARE                       )
                                        )
              v.                        )    I.D. Nos.   2010002207 (Sharp)
                                        )                2010023976 (Stalczynski)
NOAH SHARP,                             )
ANNIKA STALCZYNSKI,                     )
                                        )
              Defendants.               )


                                            ORDER

         1.   Noah Sharp (“Sharp”) and Annika Stalczynski (“Stalczynski”) are

charged with Murder First Degree, Possession of a Deadly Weapon During the

Commission of a Felony, and Conspiracy First Degree in the death of Madison

Sparrow, alleged to have occurred on or about October 2, 2020. The cases are

severed for trial, with Sharp’s trial to begin in June 2022 and Stalczynski’s scheduled

for the following October.

         2.   The Court has been informed that Isabel Hughes (“Hughes”), a reporter

for the News Journal newspaper has requested to view and copy certain documents

in the above cases. Specifically, with respect to Stalczynski, she seeks to inspect

and copy Stalczynski’s Motion for Reverse Amenability 1 and all Superior Court

search warrants related to the case that were unsealed pursuant to the State’s


1
    D.I. 6.
application on January 20, 2022.2 In Sharp’s case, she seeks a Motion to Withdraw

as Counsel filed by Sharp’s former attorney,3 an email to the Court from one of

Sharp’s current attorneys,4 the State’s Response to Sharp’s Motion to Compel,5 and

all Superior Court search warrants related to Sharp’s case unsealed at the State’s

request.6

        3.     The Court solicited the positions of all counsel. The State opposes

release out of concern that the jury pools for both defendants could be adversely

affected. Sharp opposes for the same reason as well as a concern that the Motion

to Withdraw and the email from current counsel relate to his relationship with

counsel. Stalczynski also opposes for the same reasons as the State. Hughes has

written to the Court expressing her belief that it is important for the public, through

the News Journal, to have access to the requested documents and that the State has

not made a compelling argument why both the public’s right to know and the

Defendants’ rights to fair trials cannot be accommodated simultaneously.

         4.    Turning first to the docketed items in the Court’s files not under seal.

These items are not confidential and are in the public domain. Just as any item not

under seal, these items are available for inspection and copying by the public and


2
    D.I. 25.
3
    D.I. 11.
4
    D.I. 36.
5
    D.I. 37.
6
    D.I. 29.
media.

      5.    The search warrants present a different situation. The practice in the

Superior Court is to seal search warrants and supporting documents at the request of

the State when such a request is made.7 Investigatory search warrants are not kept

in case files. In fact, most often, there are no case files because the warrants are

requested prior to any arrest. Also, investigatory search warrants are frequently

directed to third parties, such as records custodians, and may not be readily

associated with a particular defendant’s case, especially if that defendant had not

been identified when the warrant was issued. In that circumstance it may be

difficult for the Court to associate a particular search warrant with a criminal case

when the case is opened later. Superior Court Administrative Directive No. 2000-

5 provides in Section I that generally all case records and information are open to

the public except:

             E. Unexecuted or unreturned warrants. Unreturned
             search warrants, arrest warrants or summonses in a
             criminal case and affidavits or sworn testimony and
             records of proceedings in support of the issuance of search
             or arrest warrants, except related to grand jury
             indictments, shall not be disclosed until such time as the
             warrants are returned.



7
  The Court is hard-pressed to recall an investigatory search warrant that the State
did not request to be sealed.
                                          3
        5.    Relatedly, this Court has addressed the question of the public’s right of

access to sealed search warrants. In In the Matter of 2 Sealed Search Warrants,8

the News Journal sought the unsealing of two search warrants in connection with an

arson investigation where the search warrants had been returned and sealed, but no

arrest had been made. The Superior Court held: (1) the First Amendment qualified

right of access did not extend to preindictment search warrants and their supporting

documentation; (2) the common law presumption of openness of judicial documents

was outweighed by the State’s interest in protecting the integrity of the investigation

and the potential harm to individuals involved; (3) redaction was not a viable

alternative to full disclosure; and (4) closure hearings were not required before

sealing preindictment search warrants and their supporting documentation.9

        6.   In these cases, the State submitted the following form of Order which the

Court signed on January 20, 2022:

                   In consideration of the State’s representation that
              numerous search warrants were placed under seal during
              the investigative stages of the above-captioned matters,
              and based on a request by the State to unseal these search
              warrants so that they can be provided to defense counsel:

                 IT IS HEREBY ORDERED this 20th day of
              JANUARY 2022, that all previous orders sealing search


8
    710 A.2d 201 (Del. Super. Ct. Nov. 12, 1997).
9
    Id.
                                           4
             warrants are VACATED.10

      7.     The Court has examined the search warrants, search warrant

applications, and supporting affidavits. In total, the Court has identified 18 search

warrants issued by the Superior Court.11 Fourteen of them were directed to Apple,

Inc. for information related to iCloud accounts associated with each Defendant.

Four were directed to Instagram, LLC, a subsidiary of Facebook, LLC.            One

Instagram search warrant sought information for an account associated with

Stalczynski, another associated with Sharp, and the other two for two accounts

associated with Madison Sparrow. The first five search warrants were issued on

November 10, 2020. The Defendants were indicted separately on November 16,

2020 and reindicted jointly on March 8, 2021. Sharp was arrested on October 5,

2020 and bound over for consideration by the grand jury after a preliminary hearing

in the Court of Common Pleas on October 12, 2020. Stalczynski was arrested on

November 16th after her indictment was returned. Subsequent to their indictments,

ten more search warrants were issued on December 9, 2020. The final three search

warrants were issued on February 22, 2021. These last three search warrants only

extended the authorized time frame for the searches to a date two weeks earlier than


10
  D.I. 29 (Sharp); D.I. 25 (Stalczynski).
11
  It appears at least one other search warrant was issued. See, Tr. Preliminary
Hearing (Oct. 12, 2020) at 19, D.I. 2 (Sharp).
                                         5
previously authorized in three prior search warrants. Despite the requirement of 11

Del. C. § 2307(b) that search warrants be returned “forthwith” none of the 18 search

warrants has been returned.

         8.   The Court also has reviewed the transcript of Sharp’s preliminary

hearing 12 and Stalczynski’s reverse amenability hearing. 13 In both hearings the

State called as its lone witness Det. Mark Csap who also was the affiant on all of the

search warrant applications.

         9. The Court finds the objections of the State, Sharp and Stalczynski to

Hughes’ request unpersuasive for a number of reasons. First, any objections to

Hughes inspecting and copying docketed items are without merit because those

items are in the public record and are accessible to the public and media. Second,

the State submitted, and the Court signed, a form of order unsealing the search

warrants on January 20, 2022.14 While the Order unsealing the search warrants

noted that the State requested they be unsealed so that they could be provided to

defense counsel, the Order vacated “all previous orders sealing search warrants”

without limitation.15 Moreover, none of the objections to Hughes’ request argued



12
     D.I. 2 (Sharp).
13
     D.I. 23 (Stalczynski).
14
     D.I. 29 (Sharp).
15
     Id.
                                          6
that the Order should be interpreted to limit disclosure only to defense counsel.

Third, the transcripts of Sharp’s preliminary hearing and Stalczynski’s reverse

amenability hearing, which are in the Defendants’ files and accessible to the public

and media, provide far more details about the investigation than do the search

warrants. Thus, withholding the information contained in the search warrants and

the affidavits in support of them from the media would serve little purpose.

Fourth, the Court is aware of little, if any media attention to this case after the

Defendants’ indictments. Certainly, none has been called to its attention by the

parties. Even if, as anticipated, media attention refocuses on the case prior to

Sharp’s trial, the Court sees no reason why careful voir dire would be inadequate to

protect the parties’ rights to fair trials. Stalcynski’s argument that her right to a fair

trial would be impaired is especially unpersuasive. Her trial is not until October

and Sharp’s trial, with its attendant media coverage, will have occurred already.

Finally, the Court does not consider Administrative Directive No. 2000-5 or In the

Matter of 2 Sealed Search Warrants controlling under these facts. Although the

search warrants have not been returned, they should have been. Had they been

returned, the Directive arguably would not have prohibited disclosure of any

unsealed warrants. In any event, the protections the Directive and In the Matter of

2 Sealed Search Warrants were intended to afford - keeping ongoing investigations


                                            7
confidential and respecting the privacy rights of innocent third parties - are absent

here.16 To the extent the confidentiality of the investigation once was a concern,

that concern has been diminished substantially, if not eliminated, by documents

already in the public record. Further, the targets of the search warrants are public

corporations which merely are custodians of certain records. They are at no risk of

having the reputations unfairly tarnished by disclosure of the search warrants and

their supporting affidavits.

      10.     Accordingly, for the reasons stated above, this Court finds that the

documents Hughes seeks to inspect and copy, identified above, are in the public

domain and are subject to inspection and copying. Further, the parties’ rights to fair

trials will not be impaired by her inspection and copying of the documents.

      NOW, THEREFORE, IT IS ORDERED that the request of Isabel Hughes

to inspect and copy the Motion to Withdraw as Counsel filed by Sharp’s former

counsel,17 an email to the Court from one of Sharp’s current attorneys, 18 and the




16
   Despite the Court ordering disclosure of preindictment search warrants under the
particular facts presented here, it is apparent that these protections frequently are of
greater concern preindictment. Under the proper circumstances, preindictment
search warrants may remain sealed after indictment even in the face of requests from
the media to unseal them.
17
   D.I. 11.
18
   D.I. 36.
                                           8
State’s Response to Sharp’s Motion to Compel19 in State v. Noah Sharp, ID No.

2010002207 and the Motion for Reverse Amenability 20 in State v. Annika

Stalczynski, I.D. No. 2010023976, together with all Superior Court search warrants

and supporting applications and affidavits in both cases is GRANTED.


Dated: May 10, 2022


                                                  /s/ Ferris W. Wharton
                                                   Ferris W. Wharton, J.




oc: Prothonotary
cc: John W. Downs, Esquire, Deputy Attorney General (via email)
    Matthew B. Frawley, Esquire, Deputy Attorney General (via email)
    Monika Germono, Esquire, Assistant Public Defender (via email)
    Alanna Farber, Esquire, Assistant Public Defender (via email)
    Brian J. Chapman, Esquire (via email)
    Isabel Hughes (via email)




19
     D.I. 37.
20
     D.I. 16.
                                        9